DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-12, and 15-22 are objected to because of the following informalities:  each claim omits the word “the” between the words “adjust” and “height.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Claim 12 is drawn to a “robotic cleaning device” comprising of “at least one actuator” and “a controller;” however, the claim does not recite any structure to perform a cleaning function. It is unclear if Claim 12 is to be interpreted to require a cleaning device or just a wheeled robot with an actuator and a controller. Therefore, the scope of Claim 12 is indefinite.
Regarding Claims 13, 15, and 16, Claim 13, 15 and 16 do not include the word “further” before “configured to” in Line 5.  Not including the word “further” makes it unclear if the claims are redefining or adding to the existing limitations.  Therefore, Claims 13, 15 and 16 each have an indefinite scope.  For the purposes of examination Claims 13, 15, and 16 will be treated as though the claims include the language “further configured to.”
Regarding Claims 13-22, Claims 13-22 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13, 16, 21, 1-2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilger et al. (US 2007/0136981).
Regarding Claim 12, Dilger discloses a robotic cleaning device (1), comprising: at least one actuator (5) configured to adjust a height of the robotic cleaning device (1) over a surface across which the robotic cleaning device (1) moves; and a controller (6) configured to: receive a signal (from sensor (16); see paragraph 0018, Lines 12-23) indicative of a need to adjust height of the robotic cleaning device over the surface; and further to control, in response to the received signal, said at least one actuator (5) configured to adjust height of the robotic cleaning device (1) in accordance with the indicated need. See Paragraphs 0013, and 0018-19.
Regarding Claim 13, Dilger discloses the robotic cleaning device (Dilger, 1) of Claim 12, further comprising: a main body (Dilger, 2); and at least one drive wheel (Dilger, 15) configured to move the robotic cleaning device (Dilger, 1) over the surface; the controller (Dilger, 6) being configured to: control the at least one actuator (Dilger, 5) to adjust a position of at least one drive wheel (Dilger, 15) of the robotic cleaning device (Dilger, 1) with respect to the main body (Dilger, 2) of the robotic cleaning device to attain the height adjustment. See Dilger, Paragraph 0019, Lines 4-7; disclosing that adjusting the height adjustment changes the distance between the device and the floor covering.
Regarding Claim 16, Dilger discloses the robotic cleaning device (Dilger, 1) of Claim 12, further comprising: a surface detection device (Dilger, sensor, 16) configured to detect a type of surface (Dilger, see Paragraph 0018, Lines 12-14) across which the robotic cleaning device (Dilger, 1) moves; the controller (Dilger, 6) being configured to: receive a signal from the surface detection device (Dilger, 16) in response to detecting the type of surface being indicative of the need to adjust height of the robotic cleaning device (Dilger, 1) over the surface.
Regarding Claim 21, Dilger discloses the robotic cleaning device (Dilger, 1) of Claim 16, the robotic cleaning device (Dilger, 1) further comprising: a user interface (see Dilger, Paragraph 0013 indicating that height adjustment can be manually activated . . .) configured to receive a control signal from a user physically operating the interface, the received control signal being indicative of the need to adjust height of the robotic cleaning device over the surface.
Regarding Claims 1, 2, 5, and 10, Dilger meets all of the limitations of Claims 1, 2, 5, and 10, as best understood, as applied to Claims 12, 13, 16, and 21 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view of Irie Toshihiro (JP 2010094802 A), hereinafter Irie.
Regarding Claim 14, Dilger discloses the robotic cleaning device (Dilger,1) of Claim 13, as previously discussed above, including at least one actuator (Dilger, 5).
Dilger does not disclose the details its actuator (Dilger, 5) wherein the at least one actuator (Dilger, 5) comprises a piston device arranged at each driving wheel (Dilger, 15) configured to individually adjust the position of each driving wheel (Dilger, 15) with respect to the main body (Dilger, 2) of the robotic cleaning device (Dilger, 1).
However, Irie teaches a robot that comprises of at least one actuator (40Abb) comprising of a piston device arranged at each driving wheel (17, 19, 21, 23) configured to individually adjust the position of each driving wheel with respect to the main body (1) of the robotic device to avoid an obstacle (OB1). See Irie, Figs. 7-8 and Claim 8.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the at least one actuator (Dilger, 5) comprises a piston device arranged at each driving wheel (Dilger, 15) configured to individually adjust the position of each driving wheel (Dilger, 15) with respect to the main body (Dilger, 2) of the robotic cleaning device (Dilger, 1), as taught by Irie, as a matter of design choice of a known means for adjusting the height of a robotic body in relation to a floor surface, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 3, Dilger, as modified, meets all of the limitations of Claim 3, as best understood, as applied to Claim 14 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 15, 17-18, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view of Santini (US 9,993,129 B2).
Regarding Claim 15, Dilger discloses the robotic cleaning device of Claim 12, as previously discussed above, comprises of a sensor to detect the need to adjust the height of the robot cleaning device over the surface based upon the type of surface encountered.
Dilger does not disclose an object detection device configured to detect an object encountered by the robotic cleaning device (Dilger,1); the controller (Dilger, 6) being configured to: receive a signal from the object detection device in response to detecting the object being indicative of the need to adjust the height of the robot cleaning device (Dilger, 1) over the surface.
However, Santini teaches a robot floor cleaning device comprising of sensors that provide the function of detecting both a type of floor being encountered (see Col. 4, Lines 30-34) and obstacles (see Col. 9, Lines 15-19). See also Santini, Col. 8, Lines 37-41; stating “To achieve reliable autonomous movement, the navigation sensor system 220 may include several different types of sensors which can be used in combination with one another to allow the robot 100 to make intelligent decisions about a particular environment.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device (Dilger, 1) further comprises of an object detection device, as taught by Santini, for the purpose of providing the robot cleaning device of (Dilger, 1) with the additional capability of making intelligent decisions of when to adjust the height of the robot cleaning device (Dilger, 1) over the surface to avoid an obstacle.
Regarding Claim 17, Dilger discloses the robotic cleaning device of the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above.
Dilger does not disclose a surface detection device comprising: an inertia measurement unit ("IMU") configured to measure an orientation of the robotic cleaning device (Dilger, 1); the controller (Dilger, 6) being configured to: receive a signal from the IMU in response to measuring the orientation being indicative of the need to adjust height of the robotic cleaning device over the surface. 
However, Santini teaches a robot floor cleaning device comprising of a surface detection that includes an inertia measurement unit (Sanitini, 164) ("IMU") configured to measure an orientation of the robotic cleaning device (Santini,100) to determine the type of floor being encountered for the purpose of making intelligent autonomous operating decisions. See Santini, Col. 8, Lines 37 through 41; Col. 2, Lines 49 through 52; and Col. 2, Lines 58 through 59; and Col. 8, Line 56 through Col. 9, Line 10.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device (Dilger, 1) further comprises of an inertia measurement unit ("IMU") configured to measure an orientation of the robotic cleaning device (Dilger, 1); as a matter of design choice of a known means of providing a sensor capable of detecting a type of surface encountered such that the robot cleaning device (Dilger, 1) can make intelligent operating decisions as to when to adjust the height of the robotic body (Dilger, 2) in relation to a floor surface, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 18, Dilger discloses the robotic cleaning device of the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above.
Dilger does not disclose a suction fan (120) configured to create an air flow for transporting debris from the surface (101) across which the robotic cleaning device (100) moves to a container in the main body (111) via an opening (118) in the bottom side of the main body (111); and a fan motor (121) configured to drive the suction fan (120); the controller (116) being configured to: receive a signal from the fan motor (121) indicating measured an operational current of the fan motor (121), the signal being indicative of the need to adjust height of the robotic cleaning device (100) over the surface (101).
However, Santini teaches a suction fan (Santini,114) configured to create an air flow for transporting debris from the surface across which the robotic cleaning device (Santini, 100) moves to a container (Santini, 116) in the main body (Santini, 102) via an opening (Santini, 115) in the bottom side of the main body (Santini, 102); and a fan motor (Santini, 156) configured to drive the suction fan (Santini, 114). Santini teaches multiple sensors (Santini, 157) that monitor the operation of the suction fan motor (Santini, 156); see Santini Col. 7, Lines 66 through Col. 8, Lines 1-2; and wherein the motor sensors (Santini, 157) are in the form of a current-sensing transformer (see Santini, Col. 8, Line 12.  Santini explicitly teaches using data signals (Santini, 508) corresponding to motor current for surface detection. See Santini, Fig. 5 and Col. 10, Lines 47-50.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device (Dilger, 1) wherein the surface detection device (Dilger, sensor, 16) further comprises a suction fan configured to create an air flow for transporting debris from the surface across which the robotic cleaning device moves to a container in the main body via an opening in the bottom side of the main body; and a fan motor configured to drive the suction fan; the controller being configured to: receive a signal from the fan motor indicating measured an operational current of the fan motor, as taught by Santini, as a matter of design choice of a known means of providing a sensor capable of detecting a type of surface encountered such that the robot cleaning device (Dilger, 1) can make intelligent operating decisions as to when to adjust the height of the robotic body (Dilger, 2) in relation to a floor surface, requiring only routine experimentation, without any new or unexpected results.
Regarding Claims 4, and 6-7, Dilger, as modified, meets all of the limitations of Claims 4, and 6-7 as best understood, as applied to Claims 15, and 17-18 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 19 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view of Yoo (US 7,930,797 B2).
Regarding Claim 19, Dilger discloses the robotic cleaning device (Dilger, 1) of claim 16.
Dilger does not disclose the surface detection device comprising: a brush roll (117) configured to remove debris from the surface (101) across which the robotic cleaning device (100) moves; and a brush roll motor (119) configured to rotate the brush roll (117); the controller (116) being configured to: receive a signal from the brush roll motor (119) indicating a measured operational current of the brush roll motor (119), the signal being indicative of the need to adjust height of the robotic cleaning device (100) over the surface (101).
However, Yoo teaches a cleaning device comprising of a surface detection device (Yoo, 21) comprising: a brush roll (Yoo, 17) configured to remove debris from the surface (Yoo, 51) across which the cleaning device (Yoo, 1) moves; and a brush roll motor (Yoo, 19) configured to rotate the brush roll (Yoo, 17); the controller (Yoo, 40) being configured to: receive a signal from the brush roll motor (Yoo, 119) indicating a measured operational current of the brush roll motor (Yoo, 119), the signal being indicative of the need to adjust height of the robotic cleaning device (Yoo, 1) over the surface (Yoo, 51). See Yoo, Col. 2, Lines 27-31 and Figs. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device of Dilger further comprises of a surface detection device comprising: a brush roll configured to remove debris from the surface across which the robotic cleaning device moves; and a brush roll motor configured to rotate the brush roll; the controller being configured to: receive a signal from the brush roll motor indicating a measured operational current of the brush roll motor, the signal being indicative of the need to adjust height of the robotic cleaning device over the surface, as taught by Yoo, as a known alternative means for providing a contactless sensor for detecting the type of surface encountered and the need to adjust the height of the cleaning device so as not to damage the flooring or the components of the device.
Regarding Claim 8, Dilger, as modified, meets all of the limitations of Claim 8, as best understood, as applied to Claim 19 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 20 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view of Romanov (US 2011/0202175 A1).
Regarding Claim 20, Dilger discloses the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above, including at least one driving wheel (Dilger, 15) configured to cause the robitic cleaning device (Dilger, 1) to move across the surface; and at least one wheel motor (Dilger, 14) configured to rotate the at aleast one driving wheel (Dilger, 15).
Dilger does not disclose the surface detection device comprising: the controller (116) being configured to: receive a signal from the at least one wheel motor (115a, 115b) indicating a measured operational current of the at least one wheel motor (115a, 115b), the signal being indicative of the need to adjust height of the robotic cleaning device (100) over the surface (101).
However, Romanov teaches a surface detection device comprising at least one wheel motor (65a, 65b) indicating a measured operational current (see Romanov, Paragraph 0135) of the at least one wheel motor (65a, 65b). See Romanov, Fig. 6.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device of Dilger further comprises of a surface detection device comprising: a drive motor sensor to detect the surface being encountered, as taught by Romanov, as a known alternative means for detecting the surface being encountered by measuring the amount of frictional resistance between the drive wheels and the surface for the purpose of providing cost efficiencies and ease of manufacturing when selecting a sensor such that the robot cleaning device (Dilger, 1) can make intelligent operating decisions as to when to adjust the height of the robotic body (Dilger, 2) in relation to a floor surface, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 9, Dilger, as modified, meets all of the limitations of Claim 9, as best understood, as applied to Claim 20 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 22 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view of Takimoto (US 4,854,000).
Regarding Claim 22, Dilger discloses the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above wherein the height adjustment of the robotic cleaning device (Dilger, 1) is controlled either manually or automatically.
Dilger does not explicitly disclose a user interface (107) configured to receive a wireless control signal, the received wireless control signal being indicative of the need to adjust height of the robotic cleaning device (100) over the surface (101).
However, Takimoto teaches the use of a wireless control system to remotely control a robot cleaner. See Takimoto, Col. 2, Lines 40-44.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device of Dilger further comprises a user interface configured to receive a wireless control signal, as taught by Takimoto, for the purpose of allowing a user to manually operate the height adjustment feature of Dilger at a distance or from one’s seat.
Regarding Claim 11, Dilger, as modified, meets all of the limitations of Claim 11, as best understood, as applied to Claim 22 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723